EXHIBIT 10.2.2

 

SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

This Second Amendment to Purchase and Sale Agreement dated as of May 4, 2006
(this “Amendment”) is made and entered into by and among Duke Energy Americas,
LLC, a Delaware limited liability company (together with its successors and
permitted assigns, “Seller”) and LS Power Generation, LLC, a Delaware limited
liability company (formerly known as LSP Bay II Harbor Holding, LLC) (together
with its successors and permitted assigns, “Buyer”), LSP Gen Finance Co., LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “LSP Gen Finance”), LSP South Bay Holdings, LLC, a Delaware limited
liability company (together with its successors and permitted assigns, “LSP
South Bay Holdings”), LSP Oakland Holdings, LLC, a Delaware limited liability
company (together with its successors and permitted assigns, “LSP Oakland
Holdings”), LSP Morro Bay Holdings, LLC, a Delaware limited liability company
(together with its successors and permitted assigns, “LSP Morro Bay Holdings”
and together with Buyer, LSP Gen Finance, LSP South Bay Holdings, LSP Oakland
Holdings and Seller, the “Parties”). Capitalized terms used but not defined
herein shall have the meanings assigned to them in the PSA (as defined below).

 

RECITALS

 

A.    Buyer and Seller entered into that certain Purchase and Sale Agreement
dated as of January 8, 2006 (as amended, modified and supplemented, the “PSA”).

 

B.    Buyer and Seller entered into that certain letter agreement dated as of
February 15, 2006 relating to the financial assurance requirements of the
California State Lands Commission (the “CSLC Bond Letter”).

 

C.    Buyer and Seller entered into that certain letter agreement dated February
24, 2006 relating to the tolling agreement for Units 6 and 7 of the Moss Landing
Project (the “Moss Landing Toll Letter”).

 

D.    Buyer, LSP Gen Finance, LSP South Bay Holdings, LSP Oakland Holdings and
LSP Morro Bay Holdings entered into that certain Assignment and Assumption
Agreement dated as of March 21, 2006, pursuant to which certain of Buyer’s
rights and obligations under the PSA were assigned to and assumed by LSP Gen
Finance, LSP South Bay Holdings, LSP Oakland Holdings and LSP Morro Bay
Holdings.

 

E.    The Parties entered into that certain Amendment to Purchase and Sale
Agreement dated as of May 4, 2006.

 

F.    The Parties now desire to further amend the PSA as set forth herein.

 

Now, therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

AMENDMENTS AND AGREEMENTS

 

1.1    Amendments to the PSA.     The PSA is hereby amended as follows: Schedule
6.5(a) is hereby replaced in its entirety with the version of Schedule 6.5(a)
attached hereto as Exhibit A.

 

ARTICLE II

MISCELLANEOUS

 

2.1    Effective on PSA.    This amendment shall be deemed to be an amendment to
the PSA, and the PSA, as amended hereby, is hereby ratified, approved and
confirmed in each and every respect. All references to the PSA therein or in any
other document instrument or agreement shall hereafter be deemed to be
references to the PSA as amended hereby. In the event of a conflict between the
terms of the PSA and the terms of this Amendment, the terms of this Amendment
shall control.

 

2.2    Construction and Other Provisions.    The rules of construction in
Section 1.2 of the PSA and the provisions of Articles X and Article XI of the
PSA are incorporated herein by reference.

 

2.3    Headings.    The headings used in this Amendment have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

2.4    Counterparts; Facsimile.    This Amendment may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any facsimile copies
hereof or signature hereon shall, for all purposes, be deemed originals.

 

2.5    Governing Law.    This Amendment shall be governed by and construed in
accordance with the Laws of the State of New York, without giving effect to any
conflict or choice of law provision that would result in the imposition of
another state’s Law.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officer of each Party as of the date first above written.

 

DUKE ENERGY AMERICAS, LLC By:   /S/    LON C. MITCHELL, JR.         Name:   Lon
C. Mitchell, Jr. Title:   Group V.P., CFO and Treasurer

 

LS POWER GENERATION, LLC By:   /S/    JAMES BARLETT         Name:   James
Barlett Title:   Executive Vice President

 

LSP GEN FINANCE, CO. LLC By:   /S/    JAMES BARLETT         Name:   James
Barlett Title:   President

 

LSP SOUTH BAY HOLDINGS, LLC By:   /S/    JAMES BARLETT         Name:   James
Barlett Title:   President

 

LSP OAKLAND HOLDINGS, LLC By:   /S/    JAMES BARLETT         Name:   James
Barlett Title:   President

 

LSP MORRO BAY HOLDINGS, LLC By:   /S/    JAMES BARLETT         Name:   James
Barlett Title:   President

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Purchase and Sale Agreement]